t c memo united_states tax_court lillie m petty petitioner v commissioner of internal revenue respondent docket no filed date lillie m petty pro_se thomas d yang for respondent memorandum opinion pajak special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue this court must decide whether petitioner had unreported gambling income and whether the inclusion of such income reduced petitioner’s earned_income_credit some of the facts in this case have been stipulated and are so found petitioner resided in chicago illinois at the time she filed her petition sec_7491 does not apply because this case involves legal issues on form_1040 u s individual tax_return for taxable_year petitioner reported dollar_figure in wage income petitioner did not report any other income petitioner also claimed head_of_household filing_status two dependency_exemptions and the standard_deduction petitioner claimed the earned_income_credit eic in the amount of dollar_figure respondent received five forms w-2g certain gambling winnings for taxable_year four from hollywood casino aurora in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively and one from showboat marina casino partnership in the amount of dollar_figure for a total of dollar_figure from these forms w-2g respondent determined that petitioner had unreported gambling income of dollar_figure for taxable_year accordingly respondent increased petitioner’s adjusted_gross_income to dollar_figure and decreased petitioner’s eic by dollar_figure sec_61 provides that gross_income includes all income from whatever source derived unless excludable by a specific provision of the code no specific code section excludes gambling winnings from gross_income sec_165 allows gambling_losses but only to the extent of gambling winnings petitioner stipulated that she received gambling winnings in the amount of dollar_figure during taxable_year in the notice_of_deficiency respondent allowed petitioner a deduction for itemized_deductions including gambling_losses equal to her gambling winnings we find that the unreported dollar_figure of gambling winnings is includable in petitioner’s adjusted_gross_income for the taxable_year as a result petitioner’s adjusted_gross_income was properly increased from dollar_figure to dollar_figure there is no argument or evidence from petitioner that she was in the trade_or_business of gambling thus her gambling_losses are deductible only as itemized_deductions not from gross_income in arriving at adjusted_gross_income her gambling winnings therefore result in a dollar-for-dollar increase to her adjusted_gross_income torpie v commissioner tcmemo_2000_168 sec_32 allows an earned_income_tax_credit to eligible individuals sec_32 provides that the allowable credit shall be phased out if the modified_adjusted_gross_income or if greater the earned_income of the taxpayer for the taxable_year exceeds a prescribed amount sec_32 defines modified_adjusted_gross_income as adjusted_gross_income determined without regard to adjustments not relevant here there is no provision in sec_32 that excludes gambling income from modified_adjusted_gross_income or allows the deduction of gambling_losses in arriving at modified_adjusted_gross_income unfortunately for petitioner the eic is based upon modified_adjusted_gross_income as defined for sec_32 we have verified that respondent’s computation of the earned_income_credit is correct based on the inclusion of petitioner’s gambling winnings as part of her modified_adjusted_gross_income we conclude that the increase in petitioner’s modified_adjusted_gross_income decreased her eic and resulted in the deficiency in issue we have no choice but to sustain respondent’s determination decision will be entered for respondent
